Title: To James Madison from Joseph Jones, 26 June 1804
From: Jones, Joseph
To: Madison, James



D. Sr.
26th. June 1804
Your letter of 18th. Apr: last did not come to hand untill the 7th. of this month being delivered to me by Mr. Hereford of Haymarket on my way to the Genl. Court, or it should have been sooner attended to. I am here on my way home and meditated calling to see you but such is the state of the roads and my necessity for geting home I must abandon the intention. Col. Monroes affairs are under the management of Majr. Lewis near Charlotte[s]ville with direction to occasionally consult me, to whom I have communicated the purport of your letter. Had I the money I would advance it withot. hesitation, but am unable to do so—what can be done by Lewis I shall soon be informed in the mean time I shall before I leave this place see Mr. Swann and do what I can in the affair. I have advised Lewis if he can sell the Land above Charlotte[s]ville for 5 dols. ⅌ acre to do so rather than suffer Monroes credit to suffer. If means cannot be adopted to satisfy this demand cannot some course be taken to apply a part of his allowance towards it. Monroe inclosed me by Fenton Mercer a rect. of Alfred Thruston Son of Col. Thruston for 1000 livres which could I have recd. the money shod. have been applied to this or some other demand agt. him but Col. Thruston writes me he cannot pay it untill he raises money by the Sale of wheat. In Richmond I understood Monroe was on his way to America and in general I find it is expected he either is or will soon be—his letter to me (the last) was in February. He then spoke of the difficulty of living upon his allowance, and that he did not think he could long remain where he was. I wish to be informed wher. you think he will soon return—what may be done with Swann and the result of my Communication to Lewis you shall be informed of as soon as obtained—remember me affectionately to Mrs. Madison. Yr. friend & Servt
Jos: Jones
I shall try to reach Centerville this evening.
